Citation Nr: 0804287	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is legally entitled to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The appellant is the widow of a man she alleges had active 
military service during World War II.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2003 decision by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying entitlement to VA benefits. 

Pursuant to a November 2005 Board remand, a hearing on this 
matter was scheduled for July 20, 2006.  The appellant failed 
to appear for her scheduled hearing.  Thus, the case was 
returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that her husband served with QMS "M" 
Company, 3rd Infantry Combat Battalion, 53rd Infantry 
Regiment, Camp Isarog as an active member of the U.S. Armed 
Forces during World War II. 

In April 2002, the National Personnel Records Center (NPRC) 
was contacted in an attempt to verify the individual's 
service with the U.S. Armed Forces.  The NPRC responded in 
July 2002 that the service of the appellant's husband could 
not be verified.  However, a review of the request indicates 
that the unit was incorrectly listed as QMS "N" Company, 3rd 
Infantry Combat Battalion, 53rd Infantry Regiment.  Further, 
a date of death was given as May [redacted], 1957, when in fact a 
death certificate submitted by the appellant indicates that 
her husband died on December [redacted], 2002.    

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC attempt to 
verify the service of [redacted], 
who reportedly served with QMS "M" 
Company, 3rd Infantry Combat Battalion, 
53rd Infantry Regiment, Camp Isarog, 
between March 1942 and April 1945. 

2.  After the above has been completed, 
readjudicate the issue on appeal, 
taking into consideration all evidence 
added to the file since the most recent 
VA adjudication.  If the issue on 
appeal continues to be denied, the 
appellant and her representative must 
be provided a supplemental statement of 
the case.  The appellant must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



